     Case 2:21-cv-00416-TLN-CKD Document 18 Filed 08/11/21 Page 1 of 4



1    CHRISTINA HUMPHREY LAW, P.C.
     CHRISTINA A. HUMPHREY (SBN 226326)
2    Christina@chumphreylaw.com
     236 West Portal Avenue, #185
3    San Francisco, California 94127
4    Telephone: (805) 618-2924
     Facsimile: (805) 618-2939
5
     Attorneys for Plaintiff
6    SHANNON DOCKERY
7
     MAYER BROWN LLP
8    RUTH ZADIKANY (SBN 260288)
     rzadikany@mayerbrown.com
9    C. MITCHELL HENDY (SBN 282036)
     mhendy@mayerbrown.com
10   350 South Grand Avenue, 25th Floor
11   Los Angeles, California 90071-1503
     Telephone: (213) 229-9500
12   Facsimile: (213) 625-0248
13   Attorneys for Defendant
14   CITIZENS TELECOM SERVICES COMPANY, LLC

15                      UNITED STATES DISTRICT COURT
16                    EASTERN DISTRICT OF CALIFORNIA
17
18   SHANNON DOCKERY, on behalf of              Case No. 2:21-cv-00416-TLN-CKD
     herself and all employees similarly
19   situated,                                  JOINT STIPULATION AND
                                                ORDER TO EXTEND DEFENDANT
20                                              CITIZENS TELECOM SERVICES
                       Plaintiff,
21                                              COMPANY, LLC’S TIME TO
           v.                                   ANSWER OR OTHERWISE
22                                              RESPOND TO THE FIRST
     CITIZENS TELECOM SERVICES                  AMENDED COMPLAINT
23   COMPANY, LLC, a Delaware
24   corporation; and DOES 1-100 inclusive,
                                                Complaint Filed: March 9, 2021
25                     Defendants.              FAC Filed: July 29, 2021

26
27
28

                               JOINT STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                  FIRST AMENDED COMPLAINT; CASE NO. 2:21-CV-00416-TLN-CKD
     Case 2:21-cv-00416-TLN-CKD Document 18 Filed 08/11/21 Page 2 of 4



1      STIPULATION FOR EXTENSION OF TIME TO RESPOND TO FIRST
2     AMENDED COMPLAINT PURSUANT TO LOCAL RULES 143 AND 144
3          Pursuant to Local Rules 143 and 144, Plaintiff Shannon Dockery (“Plaintiff”)
4    and Defendant Citizens Telecom Services Company, LLC (“Defendant”), by and
5    through their respective counsel of record, respectfully submit this stipulation and
6    request for an order granting a 14-day extension of Defendant’s time to answer or
7    otherwise respond to Plaintiff’s First Amended Complaint, from August 12, 2021 to
8    August 26, 2021. There is good cause for the extension for the following reasons:
9          WHEREAS, Plaintiff filed her initial complaint in this Court on or about March
10   9, 2021 (ECF No. 1);
11         WHEREAS, the Court stayed and administratively closed the case on or about
12   March 12, 2021, pursuant to Defendant’s Notice of Bankruptcy Proceedings (ECF No.
13   5);
14         WHEREAS, Defendant filed a Notice of Emergence from Bankruptcy and
15   Termination of Automatic Stay on or about May 20, 2021 (ECF No. 6);
16         WHEREAS, the Court lifted the automatic stay Pursuant to Defendants Notice
17   of Emergence from Bankruptcy on or about May 20, 2021 (ECF No. 9);
18         WHEREAS, pursuant to Local Rule 144(a), on or about May 20, 2021, the
19   parties stipulated and agreed to extend Defendant’s deadline to answer or otherwise
20   respond to the complaint by 28 days from the date on which the Court reopened the
21   above-captioned action (ECF No. 8);
22         WHEREAS, Defendant filed a Motion to Dismiss Plaintiff’s complaint on July
23   8, 2021 (ECF #10);
24         WHEREAS, Plaintiff filed a First Amended Complaint in the above-captioned
25   case on July 29, 2021 (ECF #15);
26         WHEREAS, pursuant to Federal Rule of Civil Procedure 15(a)(3), Defendant’s
27   deadline to answer and/or otherwise respond to the First Amended Complaint is
28
                                            -1-
                               JOINT STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                  FIRST AMENDED COMPLAINT; CASE NO. 2:21-CV-00416-TLN-CKD
     Case 2:21-cv-00416-TLN-CKD Document 18 Filed 08/11/21 Page 3 of 4



1    currently August 12, 2021, which 14 days after the First Amended Complaint was
2    filed;
3             WHEREAS, counsel for Defendant who is principally responsible for preparing
4    Defendant’s response to the FAC was out of the country from August 4 through
5    August 8, making it infeasible to adequately analyze the amended complaint and
6    complete the response within the 14-day deadline;
7             WHEREAS, Defendant has requested and Plaintiff has consented to extend the
8    time in which Defendant can answer or otherwise respond to the FAC by an additional
9    14 days, to and including August 26, 2021;
10            WHEREAS, this is the parties’ first stipulation for an extension of Defendant’s
11   time to respond to the First Amended Complaint;
12            NOW, THEREFORE, the parties, by and through their respective counsel of
13   record undersigned, stipulate to and request that the Court enter an order extending
14   Defendant’s time to answer or otherwise respond to the First Amended Complaint by
15   14 days, through and including August 26, 2021.
16            IT IS SO STIPULATED.
17   Dated: August 10, 2021              Respectfully submitted,
18
                                         By: /s/ Ruth Zadikany
19
20                                       MAYER BROWN LLP
21                                       RUTH ZADIKANY (SBN 260288)
                                         rzadikany@mayerbrown.com
22                                       C. MITCHELL HENDY (SBN 282036)
                                         mhendy@mayerbrown.com
23                                       350 South Grand Avenue, 25th Floor
                                         Los Angeles, California 90071-1503
24                                       Telephone: (213) 229-9500
25                                       Facsimile: (213) 625-0248

26                                       Attorneys for Defendant
                                         CITIZENS TELECOM SERVICES
27                                       COMPANY, LLC
28
                                                -2-
                                  JOINT STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                     FIRST AMENDED COMPLAINT; CASE NO. 2:21-CV-00416-TLN-CKD
     Case 2:21-cv-00416-TLN-CKD Document 18 Filed 08/11/21 Page 4 of 4



1    Dated: August 10, 2021          Respectfully submitted,
2
                                     By: /s/ James A. Clark (as authorized on 8/10/21)
3
4                                    TOWER LEGAL GROUP, P.C.
                                     JAMES A. CLARK (SBN 278372)
5                                    RENEE P. ORTEGA (SBN 283441)
                                     ARIEL A. PYTEL (SBN 328917)
6                                    11335 Gold Express Drive, Ste. 105
7                                    Gold River, CA 95670
                                     Telephone: (916) 233-2008
8
                                     CHRISTINA HUMPHREY LAW, P.C.
9                                    CHRISTINA A. HUMPHREY (SBN 226326)
                                     Christina@chumphreylaw.com
10                                   236 West Portal Avenue, #185
11                                   San Francisco, California 94127
                                     Telephone: (805) 618-2924
12                                   Facsimile: (805) 618-2939
13                                   Attorneys for Plaintiff
14                                   SHANNON DOCKERY

15
16
17
18   IT IS SO ORDERED.
19
20   Dated: August 10, 2021
                                                 Troy L. Nunley
21                                               United States District Judge
22
23
24
25
26
27
28
                                           -3-
                              JOINT STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                 FIRST AMENDED COMPLAINT; CASE NO. 2:21-CV-00416-TLN-CKD
